                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
______________________________________________

ANN MARIE DAVIS,

                                        Plaintiff,          DECISION AND ORDER

vs.                                                         16-CV-954-MJP

ANDREW SAUL, Commissioner of Social Security,

                                    Defendant.
______________________________________________


      Pedersen, M.J. Before the Court is Plaintiff’s motion for an award of attorney

fees pursuant to Section 206(b)(1) of the Social Security Act, 42 U.S.C. § 406(b)(1).

(ECF No. 30.) This case is before the undersigned on consent. (ECF No. 19.) The Court

previously granted the § 406(b) fee application but held that the amount would be

determined following oral argument.

      Based on the papers submitted by counsel, and the discussion at oral

argument, the Court hereby awards Plaintiff’s counsel a § 406(b) fee of $16,856.35.

However, contrary to counsel’s position, the Court requires that counsel refund the

previously-received EAJA fee of $6,181.10 directly to Plaintiff and will not direct the

Commissioner to effectuate the refund.

                                  BACKGROUND
      On October 16, 2018, the Commissioner issued Plaintiff a letter notifying her

of the calculation of benefits and the withholding $22,765.25 for payment of her

representative. Plaintiff’s counsel filed a motion seeking an award of attorney fees in

the amount of $10,675.25 pursuant to 42 U.S.C. § 406(b). In his application, Plaintiff’s
counsel does not agree to refund any of his fees despite his receipt of EAJA fees. On

April 2, 2019, the Commissioner filed a response. Following oral argument, the Court

directed further briefing on the question of the EAJA Savings Provision and Jackson

v. Commissioner of Social Security, 601 F.3d 1268 (11th Cir. 2010), concerning

whether the Court should direct counsel to return the EAJA fee, or direct the

Commissioner to effect the refund by withholding the received EAJA amount from

the § 406(b) fee.

                                  DISCUSSION
      Plaintiff’s application is made pursuant to 42 U.S.C. § 406(b)(1)(A) which

states in pertinent part that:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the
      court may determine and allow as part of its judgment a reasonable fee
      for such representation, not in excess of 25 percent of the total of the
      past-due benefits to which the claimant is entitled by reason of such
      judgment[.]

Courts have interpreted this reference to a “judgment” rendered by “a court” to

include awards made by the Commissioner upon remand from a district court. “Fees

awarded under section 406(b)(1) are deducted from the claimant’s past-due benefits,

and it is the role of the district court to determine the reasonableness of the fee.”

Heffernan v. Astrue, 87 F. Supp. 3d 351, 354 (E.D.N.Y. 2015). Instead of employing

the loadstar method for determining a reasonable fee, the Court follows the

procedures set out in Gisbrecht v. Barnhart, 535 U.S. 789 (2002).

      Several factors are relevant to the reasonableness analysis, including the

following:




                                         2
       (1) whether the contingency percentage is within the 25% cap; (2)
       whether there has been fraud or overreaching in the agreement; and (3)
       whether the requested amount is so large as to be a windfall to the
       attorney. Also relevant are the following: (1) the character of the
       representation and the results the representative achieved; (2) the
       amount of time counsel spent on the case; (3) whether the attorney was
       responsible for any delay; and (4) the lawyer’s normal hourly billing
       charge for noncontingent-fee cases.

Wurzer v. Comm’r of Soc. Sec., No. 15-CV-6528 CJS, 2019 WL 3821897, at *2

(W.D.N.Y. Aug. 14, 2019) (quoting Schiebel v. Colvin, No. 614CV00739LEKTWD,

2016 WL 7338410, at *1 (N.D.N.Y. Dec. 19, 2016) (citations and internal quotation

marks omitted).

Reasonableness of the Amended § 406(b) Fee Request
       Plaintiff’s counsel has revised his argument from the original application to

now request a § 406(b) in the amount of $16,856.35. As the Commissioner points out,

the would amount to an effective hourly rate of $427.84 ($16,856.35 divided by 39.4

hours of time expended). The Court finds that the requested fee is less than 25% of

the past due benefits amount. 1 The Court finds no evidence of fraud or overreaching.

The amount does not constitute a windfall to counsel, given that attorneys

representing Social Security claimants on appeal face a significant risk of loss. 2 The

Court further finds that the character of counsel’s representation and the results

achieved, the amount of time spent on the case, the lack of any delay for which counsel




       1The Commissioner withheld twenty-five present of past due benefits for payment of
attorney fees. The amount withheld was $22,765.25.
       2Plaintiff’s counsel points out that only 45% of Social Security cases in this district
are remanded. (Pl.’s Mem. of Law at 6, Mar. 5, 2019, ECF No. 30-1.)


                                              3
was responsible, and counsel’s normal billing charge for noncontingent fee cases all

lead to the conclusion that a fee of $16,856.35, is reasonable.

EAJA Savings Provision
      Turning to Plaintiff’s argument concerning the EAJA savings provision, in his

revised application, counsel asks the Court to have the Commissioner withhold from

his § 406(b) fee the amount he received in EAJA fees previously awarded by this

Court. This method, he argues, would effectuate the return of the EAJA fees, but not

require counsel to send monies to Plaintiff. Instead, the amount left over after

deduction of the § 406(b) fee, less EAJA fee, would be returned to Plaintiff by the

Commissioner. The Commissioner objects. The EAJA savings provision was added by

Public Law 99-80, August 5, 1985, and is codified in 99 Stat. 183 as follows:

      SEC. 3. AWARDS IN CERTAIN SOCIAL SECURITY PROCEEDINGS.

      Section 206 “28 USC 2412 note” of the Equal Access to Justice Act is
      amended —

      (1) by striking out “Nothing” and inserting in lieu thereof “(a) Except as
      provided in subsection (b), nothing”; and

      (2) by adding at the end thereof the following:

      “(b) Section 206(b) of the Social Security Act (42 U.S.C. 406(b)(1)) shall
      not prevent an award of fees and other expenses under section 2412(d)
      of title 28, United States Code. Section 206(b)(2) of the Social Security
      Act shall not apply with respect to any such award but only if, where the
      claimant’s attorney receives fees for the same work under both section
      206(b) of that Act and section 2412(d) of title 28, United States Code, the
      claimant’s attorney refunds to the claimant the amount of the smaller
      fee.”.

PL 99–80 (HR 2378), PL 99–80, August 5, 1985, 99 Stat 183. The relevant portion of

28 U.S.C. § 2412(d) reads:




                                           4
      (d)(1)(A) Except as otherwise specifically provided by statute, a court
      shall award to a prevailing party other than the United States fees and
      other expenses, in addition to any costs awarded pursuant to subsection
      (a), incurred by that party in any civil action (other than cases sounding
      in tort), including proceedings for judicial review of agency action,
      brought by or against the United States in any court having jurisdiction
      of that action, unless the court finds that the position of the United
      States was substantially justified or that special circumstances make an
      award unjust.

28 U.S.C. § 2412.

      In Jackson, the Eleventh Circuit wrote, “the sentence in the EAJA’s Saving

Provision dealing with refunds specifically references 42 U.S.C. § 406(b)(2), not

§ 406(b)(1) or § 406(b) more generally.” Jackson, 601 F.3d at 1272. The Eleventh

Circuit went on to say:

      Although a refund paid by the claimant’s attorney directly to the
      claimant would comply with the EAJA Savings Provision, we are not
      persuaded that such a refund is the only way to comply. Again, nothing
      in the Savings Provision forecloses an attorney from effecting the refund
      by reducing his § 406(b) fee request. Regardless of whether the attorney
      writes a refund check to his client or deducts the amount of the EAJA
      award from his § 406(b) fee request, the purpose of the Savings Provision
      is fulfilled—the attorney does not get a double recovery.

Id. at 1273. The logic behind permitting a counsel to reduce his or her § 406(b) fee

request by the amount received in EAJA fees is sound; however, no court in this

District has yet adopted the method endorsed by the Eleventh Circuit.

      The Commissioner’s objection to Plaintiff’s counsel’s proposed method of

effectuating the return of EAJA fees relies on the fact that no court in this District

has yet ordered it. The undersigned is reluctant to go where no other court in this

District has gone before. Eventually it is anticipated that counsel will convince a court

of the logic of having the Commissioner effectuate the EAJA refund through a simple



                                           5
withholding of the amount received by a representative and returning the remainder

to the claimant. The Eleventh Circuit precedent certainly supports it. This, however,

will not be the case in which that occurs.

                                   CONCLUSION
      The Court grants Plaintiff’s counsel a fee award pursuant to 42 U.S.C. § 406(b)

in the amount of $16,856.35. Plaintiff’s counsel is directed to return to Plaintiff the

amount of the EAJA fee previously received: $6,181.10.

SO ORDERED.

DATED:       March 30, 2020
             Rochester, New York
                                        /s/ Mark W. Pedersen
                                        MARK W. PEDERSEN
                                        United States Magistrate Judge




                                             6
